MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                              FILED
court except for the purpose of establishing                      Nov 18 2016, 7:14 am
the defense of res judicata, collateral                                CLERK
estoppel, or the law of the case.                                  Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ann M. Sutton                                           Gregory F. Zoeller
Marion County Public Defender                           Attorney General of Indiana
Agency–Appellate Division
Indianapolis, Indiana                                   Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey Murto,                                          November 18, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1604-CR-720
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Allan W. Reid,
Appellee-Plaintiff.                                     Judge Pro Tempore
                                                        Trial Court Cause No.
                                                        49G10-1503-CM-8009



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-720 | November 18, 2016    Page 1 of 6
                                          Case Summary
[1]   Appellant-Defendant Jeffrey Murto was convicted of Class A misdemeanor

      criminal trespass after he refused to leave the Irvington Public Library (“the

      Library”) after being instructed to do so by a Library employee. On appeal,

      Murto contends that the evidence is insufficient to sustain his conviction.

      Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   The Library is located on East Washington Street in Indianapolis. Michael

      Hylton is a Public Services Associate with the Indianapolis Public Library who

      was assigned to work at the Library1 on the date in question. The rules

      governing patron conduct are posted in both the lobby of the Library and on the

      Library’s website. Violation of the Library rules may result in expulsion from

      the Library. As part of his position as a Public Services Associate, Hylton had

      the authority to ask patrons to leave for violations of the Library’s rules

      governing patron conduct.


[3]   On March 6, 2015, Murto went to the Library. While at the Library, Murto

      became involved in a noisy “ruckus” with another patron. Tr. p. 49. Fearing

      that a fight was about to break out, Hylton approached Murto and the other

      patron. Hylton first engaged Murto, a frequent Library patron, because he felt




      1
          The Library is a branch of the Indianapolis Public Library.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-720 | November 18, 2016   Page 2 of 6
      that, in light of his previous encounters with Murto at the Library, he had some

      level of rapport with Murto. The other patron left the Library while Hylton was

      speaking with Murto about his conduct, i.e., yelling and loud talking, which

      violated the Library’s rules. In the interest of maintaining decorum, Hylton

      repeatedly asked Murto to leave the Library. Murto refused, instead opting to

      continue to yell and to loudly tell Hylton that he was “Hitler and the Gestapo,

      and was taking away his rights.” Tr. p. 52. Murto also loudly told Hylton to

      “have another donut.” Tr. p. 53.


[4]   After approximately five minutes, and numerous warnings to Murto, Hylton

      called the police. When the police arrived, Hylton, another Library employee,

      and the responding officers escorted Murto to the lobby of the Library. Murto

      refused the continued requests of Hylton and the responding officers to leave

      the Library. Once in the lobby, Hylton gave Murto a trespass notice indicating

      that Murto was, at least temporarily, not welcome at the Library. Hylton also

      read this notice aloud to Murto.


[5]   Eventually, the responding officers were able to get Murto to step outside the

      Library. Once outside the Library, Murto positioned himself under the

      Library’s awning and refused to move further. Despite clear instruction that the

      area where he was standing constituted Library property, being told to leave at

      least fifteen additional times, and being warned that he would be arrested for

      criminal trespass if he refused to leave, Murto refused to leave the Library.

      Even though the responding officers considered arrest their “last resort,” given



      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-720 | November 18, 2016   Page 3 of 6
      Murto’s continued refusal to leave the Library, Murto was eventually arrested

      for criminal trespass. Tr. p. 103.


[6]   Also on March 6, 2015, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Murto with one count of Class A misdemeanor criminal trespass and

      one count of Class B misdemeanor disorderly conduct. Following a February

      8, 2016 jury trial, Murto was found guilty of Class A misdemeanor criminal

      trespass. The jury did not reach a unanimous decision with respect to the

      disorderly conduct charge. The State subsequently moved to dismiss the

      disorderly conduct charge. At sentencing, the trial court sentenced Murto to a

      term of 365 days with credit for time served and the remaining time suspended

      to probation. As a condition of Murto’s probation, Murto was ordered to

      complete forty hours of community service. The trial court also ordered Murto

      not to have any contact with Hylton and to stay away from the Library.



                                Discussion and Decision
[7]   Murto contends that the evidence is insufficient to sustain his conviction for

      Class A misdemeanor criminal trespass.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-720 | November 18, 2016   Page 4 of 6
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). “In essence, we assess only whether the verdict could be

      reached based on reasonable inferences that may be drawn from the evidence

      presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

      original). Upon review, appellate courts do not reweigh the evidence or assess

      the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

      2002).


[8]   Indiana Code section 35-43-2-2(b)(2) provides that a person who “not having a

      contractual interest in the property, knowingly or intentionally refuses to leave

      the real property of another person after having been asked to leave by the other

      person or that person’s agent … commits criminal trespass, a Class A

      misdemeanor.” Thus, in order to convict Murto of Class A misdemeanor

      criminal trespass, the State was required to prove that Murto did not have a

      contractual interest in the Library and that he knowingly or intentionally

      refused to leave the Library after having been asked to do so by the Library’s

      agent. See Lyles v. State, 970 N.E.2d 140, 142-43 (Ind. 2012).


[9]   It is undisputed that Murto did not have a contractual interest in the Library.

      The only question at issue in the instant appeal is whether the evidence is

      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-720 | November 18, 2016   Page 5 of 6
       sufficient to prove that Murto knowingly or intentionally refused to leave the

       Library after having been asked to do so by the Library’s agent. We conclude

       that it is.


[10]   The evidence clearly demonstrates that throughout the entire episode, which

       lasted approximately thirty minutes, Murto was continuously and repeatedly

       told by both Hylton and the responding police officers to leave the Library.

       Hylton also read aloud and gave Murto a trespass notice which indicated that

       he had to leave the Library. In light of these facts, we conclude that the

       evidence is sufficient to prove that Murto knowing or intentionally refused to

       leave the Library after having been instructed to do so by the Library’s agent.

       Murto’s claim to the contrary amounts to nothing more than an invitation for

       this court to reweigh the evidence, which we will not do.2 See Stewart, 768

       N.E.2d 433, 435.


[11]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Brown, J., concur.




       2
          Further, to the extent that Murto cites to Olsen v. State, 663 N.E.2d 1194 (Ind. Ct. App.
       1996) for the proposition that he could not be found guilty of criminal trespass because he had
       a reasonable belief that he had a right to remain at the Library, we observe that the facts of this
       case do not support a determination that Murto’s claimed belief was reasonable.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-720 | November 18, 2016   Page 6 of 6